DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Species 1 as directed to claims 1-9, 13, 14, 18 and 21-23 in the reply filed on 1/20/22 is acknowledged.  Even though Applicant stated that the election is elected with traverse, the election is actually elected without traverse because Applicant presented no reasons explaining why the restriction requirement is improper.  Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 15-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 14, 18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “A plant support tower cleaning system configured to clean a plant support tower” is unclear and confusing because the phrase “configured to clean a plant support tower” appears to be functionally and solely claimed in the preamble which does not provide any distinct definition of any of the claimed invention’s limitations and is of no significance to claim construction.   However, within the body of claim 1, applicant appears to positively claimed the plant support tower with “tearing plant material in a first plurality of plant containers in said tower as said tower is propelled through said tower cleaning system” and “push against plant material in at least one plant container of said first plurality of plant containers to facilitate expulsion of said plant material from said at least one plant container as said tower is propelled through said tower cleaning system”.  Therefore, the scope of the claim 1 is unclear and inconsistent.  
For claim 2, the limitation “said tower” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 4, the limitation “said first tower faceplate” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 5, the limitations “said at least one plant container” and “said tower” were not positively claimed in claim 1 and thus lack proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 6, the phrase “a plant container position sensor, said plant container position sensor configured to monitor a position of said at least one plant container relative to said plunger and to activate said plunger as said at least one plant container is aligned with said plunger, wherein said plunger extends said plunger when activated” is unclear and inconsistent because it appears that the applicant is attempting to positively claimed and further defined the limitation “a plant container”.  In addition, the limitation “said at least one plant container” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 8, the limitations “said first tower face plate” and “said tower” were not positively claimed in claim 1 and thus lack proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 13, the phrase “said tower further comprising: a first modified V-shaped groove running along the length of a first side of said tower body, said first modified V-shaped groove comprising a first inner groove wall, a first sloped groove wall coupling a first edge of said first inner groove wall to a first edge of said first side of said tower body, and a second sloped groove wall coupling a second edge of said first inner groove wall to a second edge of said first side of said tower body; and a second modified V-shaped groove running along the length of a second side of said tower body, said second modified V-shaped groove comprising a second inner groove wall, a third sloped groove wall coupling a first edge of said second inner groove wall to a first edge of said second side of said tower body, and a fourth sloped groove wall coupling a second edge of said second inner groove wall to a second edge of said second side of said tower body” is unclear and inconsistent because it appears that the applicant is attempting to positively claimed and further defined the limitation “said tower”.  In addition, the limitation “said tower” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 14, the limitations “said first inner groove wall”, “said first side of said tower body”, “said second inner groove wall”, “said second side of said tower body”, and “said first tower cavity rear wall” were not positively claimed in claim 1 and thus lack proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 18, the phrase “wherein said tower is a dual-sided tower, wherein said tower body also defines…a third structure having at least one projection to push plant material in at least one plant container of said second plurality of plant containers to facilitate expulsion of the plant material from said at least one plant container of said second plurality of plant containers as said tower is propelled through said tower cleaning system” is unclear and inconsistent because it appears that the applicant is attempting to positively claimed and further defined the limitation “said tower”.  In addition, the limitation “said tower” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For claim 23, the phrase “said tower comprising (i) a tower body, said tower body defining at least a first tower cavity, and (ii) a first tower face plate, wherein said first tower face plate is hingeably coupled to said tower body, and said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity unclosed position, and (iii) said first tower face plate includes said plurality of plant containers” is unclear and inconsistent because it appears that the applicant is attempting to positively claimed and further defined the limitation “said tower”.  In addition, the limitation “said tower” was not positively claimed in claim 1 and thus lacks proper antecedent basis.  Therefore, the scope of the claim is confusing and inconsistent.
For the purpose of this Office Action, any limitations that directed to the plant support tower will not be treated on the merits (i.e., in claims 1, 2, 4-6, 8, 9, 13, 14, 18 and 23). 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-5, 8, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ball (US 1263836).
For claim 1, Ball teaches a plant support tower cleaning system configured to clean a plant support tower, said tower cleaning system comprising:
an actuator (5) configured to propel said tower through said tower cleaning system (note that the limitation “said tower” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph);
a rotating structure (74,77,79) having circumferential projections for tearing plant material in a first plurality of plant containers in said tower as said tower is propelled through said tower cleaning system (note that the limitation “for tearing plant material in a first plurality of plant containers in said tower as said tower is propelled through said tower cleaning system” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph); and
a second structure (47,48,46,44,43,51,42) having at least one projection to push against plant material in at least one plant container of said first plurality of plant containers to facilitate expulsion of said plant material from said at least one plant container as said tower is propelled through said tower cleaning system (note that the limitation “to push against plant material in at least one plant container of said first plurality of plant containers to facilitate expulsion of said plant material from said at least one plant container as said tower is propelled through said tower cleaning system” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
For claim 3, Ball teaches wherein said rotating structure comprises a first rotating brush (74).
For claim 4, Ball teaches wherein said rotating structure comprises a second rotating brush (Figure 3 shows multiple rotating structures (74)) configured to brush an outside surface of said first tower faceplate (note that the limitation “said first tower faceplate” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
For claim 5, Ball teaches said second structure comprising a plunger (47,48,46,44,43,51,42), wherein said plunger is configured to controllably alternate between a withdrawn position and an extended position (Figure 1 shows that plunger member (47,48,46,44,43,51,42) can be pivoted to different positions), wherein said plunger in said extended position extends at least partially into said at least one plant container as said tower propelled through said tower cleaning system (note that the limitation “extends at least partially into said at least one plant container as said tower propelled through said tower cleaning system” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
For claim 8, Ball teaches a plurality of idler component surfaces, said plurality of idler component surfaces (2,3,35,95) comprised of at least one upper idler component surface (2,3,35) configured to limit upward motion of said first tower face plate as said tower is propelled through said tower cleaning system, said plurality of idler component surfaces further comprised of at least one lower idler component surface (95) configured to limit downward motion of said first tower face plate as said tower is propelled through said tower cleaning system (note that the limitation “said first tower face plate as said tower is propelled through said tower cleaning system” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
For claim 21, Ball teaches wherein the actuator is a motor (5).
For claim 22, Ball teaches wherein the rotating structure comprises a wheel (77,79).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 1263836) in view of Kocak (US DE 102016104615).
For claim 2, as described above, Ball discloses most of the claimed invention except for mentioning an air blower, said air blower configured to direct a jet of air towards said tower after said tower has passed said rotating structure and said second structure as said tower is propelled through said tower cleaning system.
It is noted that the limitation “said tower after said tower has passed said rotating structure and said second structure as said tower is propelled through said tower cleaning system” is not treated on the merits because it directed to the plant support tower, see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
Kocak teaches that it is old and well known in the art of tubular member cleaning system to use air for drying and/or as a medium for cleaning/expelling debris from the tubular member (see Description).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ball so as to include the use of air, in a similar manner as taught in Kocak, for drying and/or as a medium for cleaning/expelling debris from the tubular member.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 1263836).
For claim 7, as described above, Ball discloses most of the claimed invention except for mentioning wherein said plunger of said second structure is pneumatically driven.
However, an Official Notice is taken that pneumatic driven system is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ball so as to include a pneumatically driven plunger, in light of the Official Notice taken, since  pneumatic driven system components are inexpensive and very durable.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Millar et al. (2018/0362265) teach a system for cleaning and sanitizing plant trays within a plant support tower.
	The prior art Sacchi et al. (EP 2821149) teaches a system for cleaning and sanitizing containers.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644